DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: Page 27 line 14, “Bmax” should be “Pmax”.  Page 27, line 18, , “Bmin” should be “Pmin”.  Page 30, line 9, “VFRT” should be “QFRT”.  Page 30, line 11, “VFRT” should be “QFRT”.  Page 30, line 14, “VFRT” should be “QFRT”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Pmin in Figure 2, Graph A (see, e.g., page 27, line 18 in the specification), and VFRT in Figure 3 (see, e.g., page 30, line 14).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the V+INT5 in Figure 2, Graph E.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8, 11, 14-15, and 17 are objected to because of the following informalities:  Claim 8, line 2, “wherein” should be “further comprising”.  Claim 11, line 9, “feeding” should be deleted.  Claim 11, lines 12-13, “a power consumption of” should be deleted.  Claim 11, line 14, “changes” should be “change”.  Claim 11, line 17, “reached” should be “reaches”.  Claim 14, line 12, “specify” should be “specifies”.  Claim 14, line 19, “specify” should be “specifies”.  Claim 14, line 26, “specify” should be “specifies”.  Claim 15, line 6, “able to be controlled” should be deleted.  Claim 17, line 6, “specify” should be “specifies”.  Claim 17, line 13, “specify” should be “specifies”.  Claim 17, line 18, “specify” should be “specifies”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 11, 14, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the method comprises:  disconnected from the 
electricity supply grid when the line voltage is below the nominal line voltage by more than a second differential voltage”.  It is unclear what is disconnected from the electricity supply grid or what the step is.  For examination purposes, it has been assumed that this recitation should be “disconnecting the electrical consumer from the electricity supply grid when the line voltage is below the nominal line voltage by more than a second differential voltage”.  Claim 20 inherits this deficiency.
Claim 4 recites the limitations “the first differential voltage is at least 10% or at 
least 20% of the nominal line voltage” and “the second differential voltage … is at least 50% of the nominal line voltage or at least 70% of the nominal line voltage” in lines 3-4 and 9-10.  It is unclear what percentage of the nominal line voltage the first and second differential voltages must be.  For examination purposes, it has been assumed that the first differential voltage is at least 10% of the nominal voltage, and the second differential voltage is at least 50% of the nominal line voltage.  Claim 20 inherits this deficiency.

Claim 11 recites the limitation “taking into account at least one parallel consumer feeding into the electrical supply grid” in lines 4-5.  The claim does not recite what takes into account the at least one parallel consumer feeding into the electrical supply grid, and it is unclear what takes this into account.  For examination purposes, it has been assumed that there is an additional consumer connected to the grid in parallel to the electrical/support consumer.
	Claim 14 recites the limitation “the voltage in the section of the intermediate circuit voltage” in lines 20-21 and 27-28.  It is unclear what voltage this refers to because a voltage is not a structure and doesn’t have sections.  For examination purposes, it has been assumed that the predefined UPS and battery droops specify linear relationships between the power consumption or output of the UPS or battery and the intermediate circuit voltage, or linear relationships based on the intermediate circuit voltage.
	Claim 17 recites the limitations “a voltage in a section of the intermediate circuit voltage”, “the voltage in the section of the intermediate circuit voltage”, and “the voltage in the section of the intermediate circuit voltage” in lines 8, 14, and 20.  It is unclear what voltages these refer to because a voltage is not a structure and doesn’t have 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the European patent application publication of Thisted (EP 2 385 606).
As to claim 1, Thisted discloses a method for controlling an electrical consumer 
(7, see paragraph [0038], line 6), comprising:  monitoring an electricity supply grid for a grid fault during which a line voltage of the electricity supply grid deviates form a nominal line voltage of the electricity supply grid by at last a first differential voltage (deviation form a predefined target voltage, see paragraph [0046], lines 1-2), wherein the electrical consumer is coupled to the electricity supply grid using a frequency 
	As to claim 10, the electrical consumer (7) may be an electric charging station for charging electric vehicles (see paragraph [0002], lines 1-3).
	As to claim 12, Thisted discloses a charging station for electric vehicles (see paragraph [0002], lines 1-3), comprising:  a frequency converter (5, see paragraph [0038], lines 4-5) configured to couple the charging station to an electricity supply grid having a line voltage and associated with a nominal line voltage; a monitoring controller configured to monitor the electricity supply grid for a grid fault in which the line voltage deviates from the nominal line voltage by at least a first differential voltage (deviation form a predefined target voltage, see paragraph [0046], lines 1-2); an operating controller configured to control the charging station such that the charging station remains coupled to the electricity supply grid when the grid fault occurs (maintain operation during a short dip in the power grid voltage, see paragraph [0048], lines 3-5); and a power controller configured to change a power consumption of the charging station based on a deviation of the line voltage from the nominal voltage (see paragraph [0044], lines 1-6, and claim 10, adjusting the direct current for charging the battery as a .
Allowable Subject Matter
Claims 2-3, 5-9, 15-16, and 18-19 are objected to as being dependent upon a rejected base claim or a base claim that has been objected to, or because of informalities but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, with the informalities corrected.
Claims 4, 11, 14, 17, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2, 7, and 17 contain allowable subject matter because none of the prior art of record discloses or suggests the frequency converter having a DC voltage intermediate circuit, the DC voltage intermediate circuit has an intermediate circuit voltage, the intermediate circuit voltage depending on the deviation of the line voltage from the nominal line voltage, and at least one power control operation provided on the basis of the intermediate circuit voltage, in combination with the remaining claimed features.
	Claim 3 contains allowable subject matter because none of the prior art of record discloses or suggests the electrical consumer including at least one main consumer having power consumption that is controllable, and at least one auxiliary device having 
	Claims 4 and 20 contain allowable subject matter because none of the prior art of record discloses or suggests the first differential voltage at least 10% or at least 20% of the nominal line voltage, and/or the method comprises:  disconnecting the electrical consumer from the electricity supply grid when the line voltage is below the nominal line voltage by more than a second differential voltage, wherein the second differential voltage is greater than the first differential voltage and is at least 50% of the nominal line voltage or at least 70% of the nominal line voltage, in combination with the remaining claimed features.
	Claim 5 contains allowable subject matter because none of the prior art of record discloses or suggests the electrical consumer including a battery, and the method comprising:  in response to detecting the grid fault, causing the battery to feed electric power into a DC voltage intermediate circuit to power the electrical consumer, power at least one auxiliary device, or feed reactive power into the electricity supply grid, in combination with the remaining claimed features.
	Claim 6 contains allowable subject matter because none of the prior art of record discloses or suggests when the grid fault occurs, the frequency converter feeds reactive power into the electricity supply grid, and the reactive power is fed in using a support 
	Claims 8-9 and 18-19 contain allowable subject matter because none of the prior art of record discloses or suggests storing the power consumption of the electrical consumer prior to the grid fault as a pre-fault value; and setting the power consumption of the electrical consumer to the pre-fault value after the grid fault has ended, in combination with the remaining claimed features.
	Claim 11 contains allowable subject matter because none of the prior art of record discloses or suggests the electrical consumer configured as a support consumer that uses the frequency converter to support the electricity supply grid and at least one parallel consumer is connected to the grid in parallel with the electrical/support consumer, wherein:  the support consumer identifies a grid disconnection of the at least one parallel consumer, the support consumer changes the power consumption based on the deviation of the line voltage such that a total power consumption of the at least one parallel consumer and the power consumption of the support consumer change in accordance with a predefined total power change, and/or after the grid fault has ended, the support consumer sets an infeed power such that the total power consumption reaches a sum of pre-fault values of the support consumer and the at least one parallel consumer, in combination with the remaining claimed features.
	Claim 14 contains allowable subject matter because none of the prior art of record discloses or suggests the frequency converter having a DC voltage intermediate 
	Claim 15 contains allowable subject matter because none of the prior art of record discloses or suggests the charging station having at least one main consumer having power consumption that is controllable and at least one auxiliary device having power consumption that is not controllable, and an uninterruptible power supply is used and, when the grid fault occurs, the at least one auxiliary device is supplied with electric power using the uninterruptible power supply irrespective of the deviation of the line 
	Claim 16 contains allowable subject matter because none of the prior art of record discloses or suggests a battery configured to, when the grid fault occurs, feed electric power into a DC voltage intermediate circuit to feed reactive power into the electricity supply grid or power at least one of the charging station or at least one auxiliary device, in combination with the remaining claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent of Thisted (8,922,056) corresponds to EP 2385606.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAL KAPLAN/Primary Examiner, Art Unit 2836